—Determination of respondent State Liquor Authority, dated May 28, 1998, which canceled petitioner’s liquor license, and imposed a $1,000 bond forfeiture, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [William McCooe, J.], entered July 9, 1998) dismissed, without costs.
*278The evidence adduced at the administrative hearing established that petitioner’s principal, petitioner’s bartender and three patrons were arrested on the licensed premises on drug related charges, including a sale of controlled substances. Thus, substantial evidence supports respondent’s findings that petitioner suffered or permitted the licensed premises to become disorderly by suffering or permitting the traffic of narcotics therein (see, Matter of Popeye’s Pub v State Liq. Auth., 51 AD2d 728). The penalty imposed is not shocking to our sense of fairness under the circumstances (see, Matter of Petillo v State of N. Y. Liq. Auth., 248 AD2d 541, lv denied 92 NY2d 814; Matter of Deane v New York State Liq. Auth., 212 AD2d 611). Concur—Rosenberger, J. P., Mazzarelli, Wallach and Saxe, JJ.